C. D. San Juan. Cumplimiento de contrato.
Por cuanto apelada la sentencia de este pleito el 25 de junio de 1925 fueron concedidas sucesivas prórrogas al ape-lante para presentar una exposición del caso la que fué ra-dicada en la corte inferior el 9 de junio de 1926, habiendo solicitado el apelante en' 5 de agosto que fuera aprobada por el juez que presidió el juicio;
Por cuanto posteriormente nos ha pedido la parte ape-lada que desestimemos la apelación por no haberse trami-tado con la debida diligencia y porque la prórroga de 2 de junio último es nula por haber sido concedida estando ven-cida la anterior;
Por cuanto la dilación en la tramitación de la apelación ha estado justificada porque según el secretario de la corte inferior la caja de seguridad que guardaba las pruebas de este pleito no pudo ser abierta hasta el 26 de mayo último por haberse llevado la llave de ella el secretario anterior;
Por cuanto si bien el l9 de mayo de 1926 se concedió al apelante una prórroga de treinta días, no consta de esta diligencia si este término había de contarse desde su fecha *951o desde que venciera la prorroga anterior, por lo que no podemos concluir que la dada el 2 de junio fuera concedida después de haber vencido la anterior;
Por taNto, debemos declarar sin lugar la moción sobre desestimación de esta apelación.